Per Curiam.
This is a certiorari to review the pro-, ceedings of the drain commissioner of the township of Adams, in the county of Hillsdale, in laying out a drain ■and- assessing the cost on the persons supposed to be benefited. A number of objections are taken to the proceedings, but it is sufficient to notice as a fatal objection, that there is no evidence that the notice to the parties concerned, which the statute (Comp. L., § 1779; Laws 1875, p. 168) requires, was given. The proceedings must be quashed. People v. Highway Commissioners of Nankin, 14 Mich., 528; Sharpshooters’ Association v. Highway Commissioners of Hamtramck, 34 Mich., 36.